EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Keller Ritz on 5/6/2022.

The application has been amended as follows: 
Claim 3 has been amended as follows:

Claim 3: A method of forming an artificial habitat for beneficial insects, said habitat
consisting of stacked specially shaped ceramic bricks, said method comprising the steps of:
	providing a clay body;
	extruding, molding, casting, pressing, or milling said clay body into specially shaped
bricks; and
	kiln firing said specially shaped bricks into ceramic bricks,
	 wherein each brick includes a first side and a second side, opposite the first side, where the first side and second side each have a plurality of half-cylindrical recesses, the first side has a plurality of projections, and the second side has a plurality of recesses such that when two bricks are arranged together each half-cylindrical recess on the first side and a respective one of the half-cylinder recess on the second side form a full, cylindrical tunnel to provide a habitat for insects, and the plurality of projections on the first side each fit into a respective one of the plurality of recesses on the second side thereby preventing lateral movement of the bricks with respect to one another. 

The above changes have been made to further distinguish the claimed method from the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 6, 2022